Citation Nr: 0411899	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  97-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for synovitis of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for left knee contusion with synovitis and 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1973.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in October 1995.  That decision denied in 
pertinent part the veteran's claim of entitlement to service 
connection for PTSD and also denied the claims of entitlement 
to an increased rating for synovitis of the right and left 
knee.  The denials were duly appealed.

The Board of Veterans' Appeals (Board) previously addressed 
these and other issues arising out of the October 1995 rating 
decision in August 2001.  The Board denied service connection 
for hearing loss and tinnitus, as such these issues are no 
longer before the Board.  Relevant to the instant decision, 
in the August 2001 decision, the Board found new and material 
evidence had been submitted in the veteran's claim for PTSD, 
the Board reopened and remanded the veteran's claim for 
further development by the RO.  Additionally, the Board also 
remanded the veteran's claims of entitlement to increased 
ratings for his knees to the RO for further development.  
Review of the actions performed by the RO reveal that the 
mandate of the remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

In September 2003, the veteran submitted to the Board a claim 
of service connection for hepatitis C as well as an inquiry 
into the status of a previously submitted claim.  Review of 
the claims folder reveals that the veteran's claim for 
service connection for hepatitis C was denied in April 2003.  
The Board notes that it does not appear a notice of 
disagreement was filed with the agency of original 
jurisdiction in accordance with the requirements of 38 C.F.R. 
§ 20.300 (2003).  The matter is referred to the RO for any 
appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran failed, without good cause, to report for two 
examinations scheduled in May 2003 and one in June 2003 in 
connection with his reopened claim for service connection for 
PTSD.

3.  Symptomatology associated with right knee synovitis 
includes subjective complaints of pain on movement, fatigue, 
and instability in the right knee joint.  However, the right 
knee joint has full range of motion, no obvious weakness, no 
obvious excess fatigability or incoordination, no atrophy or 
instability of station, but shows crepitation, mild 
ligamentous laxity, and some mild deformity.

4.  Symptomatology associated with residuals of left knee 
contusion with synovitis and instability includes subjective 
complaints of pain on movement, fatigue, and instability in 
the right knee joint.  However, the left knee joint has full 
range of motion, no obvious weakness, no obvious excess 
fatigability or incoordination, no atrophy or instability of 
station, but shows crepitation and mild ligamentous laxity, 
some mild deformity, including enlargement of the left knee.


CONCLUSIONS OF LAW

1.  The reopened claim of service connection for PTSD is 
denied due to failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(b) (2003).

2.  An evaluation greater than 10 percent for synovitis of 
the right knee is not warranted.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.1-4.14, 4.71a, Diagnostic Code 5257 (2003).

3.  An evaluation greater than 10 percent for residuals of 
left knee contusion with synovitis and instability is not 
warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 
4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Service Connection

In this case, the veteran was provided with the required 
notification in Supplemental Statements of the Case and a 
Board Remand.  These documents discussed the evidence of 
record, the evidence needed to substantiate a claim for 
service connection for PTSD, the provisions of 38 C.F.R. 
§ 3.655, and the respective responsibility of VA and the 
veteran to provide evidence and information.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C. 
§ 5103A (West 2002).  In this case, the veteran's service 
department medical and personnel records are on file, as are 
post-service VA clinical and examination records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2003).  Despite inquiries from the RO, the veteran has 
identified no outstanding relevant evidence, nor is any such 
evidence apparent from a review of the record.

The RO has contacted the U.S. Center for Research of Unit 
Records (USCRUR) [previously the United States Army and Joint 
Services Environmental Support Group (ESG)] who has provided 
apparently corroborating evidence of at least one of the 
veteran's claimed stressors.

Under the VCAA, VA also has a duty to obtain a medical 
examination or opinion, when such is necessary to decide a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the RO scheduled the 
veteran for VA examinations in accord with the August 2001 
Board remand on three occasions in May and June 2003; 
however, the veteran failed to appear and neither furnished 
an explanation for his failure to appear nor requested a 
postponement or another examination.  The record reveals that 
the veteran was clearly advised by several letters, including 
one via certified mail of the initially scheduled VA 
examination and the two subsequently scheduled.  Additonally, 
the Board Remand and Supplemental Statement of the Case, 
informed him of his responsibility to report for his 
examinations and adverse consequences of failing to do so.

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, 
the veteran also has an obligation to assist in the 
adjudication of his claim.  Id.  He must be prepared to meet 
his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination.  Olson v. Principi, 
3 Vet. App. 480 (1992).  In this case, the Board finds that 
VA has done everything reasonably possible to assist him in 
this regard.

The Board observes that there is no indication of record that 
any of the correspondence mailed to the veteran, including 
the August 2001 Board Remand, August 2003 Supplemental 
Statement of the Case, or the VA examination appointment 
notices, including the one sent by certified mail in June 
2003, were returned by postal authorities as undeliverable.

Individuals for whom an examination has been scheduled are 
required to report for the examination. See 38 C.F.R. 
§ 3.326(a) (2003).

Pursuant to 38 C.F.R. § 3.655 (2003), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied. (Emphasis added).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and the death of 
an immediate family member. 38 C.F.R. § 3.655(a) (2003).

In this case, given the newly acquired report from the USCRUR 
verifying one stressor, the multiple diagnoses of 
polysubstance abuse over many years, and the lack of a clear 
diagnosis of PTSD based upon the confirmed stressors, the RO 
and Board found that the evidence of record was insufficient 
to equitably decide the veteran's claim of service connection 
PTSD.  Accordingly, the Board remanded for and RO arranged 
for another medical examination; however, the veteran failed 
to report for the scheduled medical examinations in May and 
June 2003.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the burden is upon VA to demonstrate that notice of 
the VA medical examination was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The Court has also held that claim denials based on 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

As noted above, the record indicates that notification of the 
examination appointments were mailed to the veteran, 
including one by certified mail, to his most recent address 
of record, as was the August 2003 Supplemental Statement of 
the Case.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(regarding presumption of regularity). None of this 
correspondence was returned as undeliverable and the record 
contains no indication whatsoever that RO personnel did not 
properly discharge their official duties.  Id. (noting that 
clear evidence to the contrary is required to rebut the 
presumption of regularity).  The veteran was also made aware 
of the consequences of his failure to report.  See Connolly 
v. Derwinski, 1 Vet. App. 566 (1991); see also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

In view of the foregoing, the Board finds that the veteran 
was properly notified of the May and June 2003 medical 
examinations and the consequences of his failure to report 
under 38 C.F.R. § 3.655.  Despite this, he has offered no 
explanation for his failure to report for the scheduled 
examination, nor does the record demonstrate that the veteran 
had any "good cause" for failing to report to the scheduled 
examination.

The provisions of 38 C.F.R. § 3.655 are nondiscretionary 
under the circumstances in this case.  Neither the RO nor the 
Board has the authority to adjudicate a reopened claim for a 
benefit that was previously disallowed where a claimant fails 
to report for a scheduled examination without good cause.  
Thus, the veteran's claim of entitlement to service 
connection for PTSD must be denied.

The Board wishes to advise the veteran that he may reopen his 
claim for entitlement to service connection for PTSD with new 
and material evidence.  If he does so, however, he is of 
course obligated to cooperate with VA's efforts to assist him 
by providing treatment information and appearing for any 
required medical examination.

Increased Rating

The Board finds that VA has satisfied its duties to the 
veteran under the VCAA.  In the March 2001 and August 2003 
Supplemental Statements of the Case, as well as a July 2002 
letter, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims for 
increased ratings, and of what part of that evidence was to 
be provided by him and what part VA would attempt to obtain 
for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These documents also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 17 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the VCAA notice was 
provided to the veteran long after the initial adjudication 
of his claim in October 1995.  In a recent decision, the U.S. 
Court of Appeals for Veterans Claims (Court) expressed the 
view that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini, 17 Vet. App. 
at 420-421.  In this case, however, it is obvious that the RO 
could not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place more than 5 
years prior to the enactment of the VCAA and the promulgation 
of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the Supplemental Statements of the 
Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in August 2001 to obtain additional records as well as 
VA examination reports.  The RO has complied with the Board's 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's bilateral knee disabilities have been evaluated 
pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5257.  
Therein, recurrent subluxation or lateral instability of the 
knee joints resulting in "slight" impairment shall be 
evaluated as 10 percent disabling.  "Moderate" impairment 
shall be evaluated as 20 percent disabling, and "severe" 
impairment shall be evaluated as 30 percent disabling.  
However, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2002).

Factual Background

The veteran has been treated on many occasions, both 
inpatient and outpatient, for longstanding polysubstance 
abuse.  Review of these treatment records, which frequently 
note co-existing physical problems, does reveal intermittent 
complaints or treatment for the veteran's knees.  However, 
review also reveals complaints and treatment of a variety of 
musculoskeletal pains including the veteran's feet, low back, 
shoulders, and neck.  Given the frequency of the veteran's 
contact with the VA medical system, the frequency of 
complaint and treatment for the veteran's knees does not 
reflect substantial disability.

The veteran has undergone several VA examinations of his 
knees since his exit from service.  On a November 1986 VA 
examination he was noted to have subjective complaints in the 
right knee without objective findings and some medial lateral 
varus valgus instability.  The examiner noted that he had 
treated the veteran several times in the previous three 
years, and that in general his complaints outweighed the 
objective finding.  However, in the left knee, there was 
definitely some instability present.

The veteran complained of knee pain in September 1991 and 
underwent a physical therapy evaluation.  The veteran's knee 
was noted to appear to be within normal limits.  He had 
painful MCL/MCL, noted to be perhaps residual primary strains 
from recent injury.  X-ray examination at that time showed no 
bony joint or soft tissue abnormality except for a small spur 
on the superior aspect of the left patella.

A January 1992 VA MRI examination of the left knee found the 
bony structures were unremarkable with the exception of a 
small bone island and a low intensity area in the distal 
femur.  The collateral ligaments were intact, both medially 
and laterally.  There were no abnormal fluid collections 
about the joint.  The anterior cruciate ligament was quite 
thin and individual fibers were identified.  The posterior 
cruciate was also intact.  Although there was some inter-
meniscal signal in the lateral meniscus, no tear on either 
the medial or the lateral meniscus was identified.  The knee 
was described as intact, with no meniscal tears identified.  

In January 1992, the veteran complained of bilateral knee 
pain.  The left was greater than the right.  He noted 
occasional giving way, but no locking.  The veteran's left 
knee was injected with steroids.

In July 1992, the veteran was noted to complain of bilateral 
knee pain.  His knees hurt anteriorly.  There was no edema or 
erythema.  His pain was worse with walking up or down stairs, 
occasionally at rest.  He had no morning stiffness or pain.

An August 1992 VA orthopedic examination was performed.  The 
veteran treated the pain with occasional Motrin.  He 
attributed some left leg limping to the left knee.  Toe and 
heel walking and strength were good.  He could flex forward 
and reach to the feet.  Knee motion was slightly decreased 
bilaterally, and was 0 to 135 degrees.  There was mild 
increase in joint fluid at both knees.  Patellar pain and 
crepitation were mild bilaterally.  Quadriceps muscle 
development was satisfactory and equal.  He had medial joint 
line tenderness at both knees, worse on the left.  The 
lateral joint line was tender at the right knee.  Ligaments 
were normal at both knees.  VA X-ray examination reportedly 
showed some degeneration in both knees.  The chronic pain in 
both knees was diagnosed as synovitis plus early degenerative 
arthritis.  Increased fluid in both knees substantiated that 
the knees were having problems.  The prognosis was that 
continued pain could be expected in both knees.  The examiner 
noted that the veteran needed to find work that was mostly 
sitting, with a chance to change position as needed for 
comfort.

In May 1994, the veteran complained of bilateral pain in his 
knees, although the examination and treatment was directed at 
what he described as worse pain in his shoulders.

In September 1997 the veteran was seen for a rheumatology 
consultation.  The veteran complained of bilateral knee pain, 
especially with weightbearing.  He had been seen previously 
and diagnosed with mild degenerative arthritis of the knees.  
The examination showed slight bilateral effusion of the 
knees, but normal.  He had full extension and no tenderness 
of the joint line.  There was bilateral anserine bursal area 
tenderness just inferior to the medial joint line.

In October 1998, in conjunction with an intake evaluation, 
the veteran reported medial joint line pain and pain on the 
tops and bottoms of the knees bilaterally.  He also had been 
having problems more recently with pain localized to the 
lateral aspect of the thigh, near where the thigh inserted on 
the knee.  He had also been having hip pain.  He was able to 
walk 1/2 mile to one mile every other day.  He had walked up to 
two miles on a treadmill.  On physical examination, the 
veteran had medial joint line tenderness; some tenderness of 
the anserine bursa; no crepitus noted with passive range of 
motion; and negative McMurray's maneuver.  The assessment was 
possible underlying degenerative arthritis.  He had 
accompanying anserine bursitis that would be treated with ice 
after activities such as walking.

In February 1999, the veteran was noted to have a history of 
chronic knee pain.  No abnormality of the knees was noted on 
examination.  

In March 2000, the veteran complained of chronic pain, in 
addition to other areas, in the anterior patella.  On 
examination his range of motion was noted to be stiff, with 
difficulty with extension on the left due to tight hamstrings 
and anserine bursa.  Stretching was prescribed.

In accord with the August 2001 Board Remand, the veteran was 
most recently examined in August 2002.  At that time he 
reported that although his knees had been hurting on a 
continuous basis since the 1960's he had not seen a doctor 
more recently until about two weeks before the examination.  
His knees did not lock, but he reported that they did give 
way when he walked up hills or up stairs.  It was worse in 
cold weather, with the left worse than the right.  The 
veteran reported that he was unable to run at all.  He could 
walk fast up to five to ten blocks, and then he needed to 
stop.  He could stand for 30 minutes, and then needed to sit 
down.  In cold weather, he had more pain and was more limited 
in his activities.  When he flexed his hips, it caused knee 
pain.

The veteran reported that although he had used a cane in the 
past, he had lost it and was not currently using it.  
Particularly arising from a sitting position caused pain in 
the knees.  He saw an orthopedist several years earlier, but 
no particular treatment was recommended.  He was not taking 
any medication and was not seeing a doctor.  The veteran 
reported that he had pain every day, of varying severity.  It 
was usually of a more moderate nature.  It could become more 
severe with cold weather or with attempting to perform 
activities, such as walking, standing, running, or trying to 
squat.  When he did a full squat, he had difficulty arising 
to a standing position.

On physical examination, the veteran walked with a mild 
antalgic gait, slightly favoring the left leg more than the 
right.  He had pain attempting to do a full squat.  He needed 
to grab onto a table in order to arise from a full squat.  
When he arose, there was a loud cracking sensation and sound 
in both knees.  Examination of the knees revealed that the 
veteran's left knee was slightly enlarged compared to the 
right.  The left knee measured 42 cm in circumference 
compared to the right knee of 41 cm.  There was a 2+ laxity 
of the anterior cruciate ligament on the left and 0+ on the 
right.  There was a full range of motion, from 0 to 40 
degrees, in both knees.  McMurray was negative.  Lachman was 
slightly positive of the left.  

The examiner detailed his review of the veteran's claims 
folder and previous treatment and examination records.  The 
diagnoses were bilateral knee strains, mild ligamentous 
laxity of the left anterior cruciate ligament.  Examination 
was found to be consistent with degenerative changes of the 
left greater than the right knee.  The report of X-ray 
examination of the veteran's knees shows normal knees.

The examiner noted answers to the specific questions 
regarding the current extent of the severity of the veteran's 
right and left knee disorders.  The veteran was found to be 
significantly limited by the knee disorders in the manner 
described by the examination report.  Factors of crepitation 
and mild ligamentous laxity were noted.  There was no 
limitation of motion.  There was no obvious weakness.  There 
was no obvious excess fatigability or incoordination noted.  
There was pain on movement, including squatting.  There was 
no obvious swelling.  There was some mild deformity, 
including enlargement of the left knee.  There was no atrophy 
or instability of station.  The veteran had a mild antalgic 
gait.

The veteran was noted to have flare-ups of pain.  His pain 
worsened with activities.  During periods of exacerbation, 
the examiner felt the veteran had a 15 percent increase in 
the DeLuca factors with regard to additional functional loss 
and limitation of motion.

Analysis

Applying DC 5257 to the facts of this case, the Board finds 
that the criteria for a higher evaluation have not been met.  
The treatment record, while noting the veteran's complaints 
of pain, fails to show objective evidence of disability.  
Significantly, the VA examiner in August 2002 found that 
while the veteran was significantly limited by the knee 
disorders, it was based on objective findings of only mild 
ligamentous laxity, without weakness and no instability.  The 
veteran has no more than slight impairment due to recurrent 
subluxation or lateral instability in either knee based on 
these findings.  In this regard, the Board observes that the 
record, while showing mild laxity, contains little objective 
evidence of ligamentous instability in comparison to the 
veteran's subjective complaints.  Although the veteran has 
complained of his knee giving way, the objective evaluations 
have been essentially negative.

In addition, the Board finds that no alternative Diagnostic 
Code would afford the veteran a higher evaluation.  The 
record shows the veteran has, at most, minimal limitation of 
flexion of the knee, well beyond that required for a 
compensable rating.  Accordingly, the Diagnostic Codes for 
limitation of range of motion would not afford a higher 
evaluation.  See Diagnostic Codes 5256, 5261.  Consequently, 
the Board finds that an evaluation in excess of 10 percent is 
not warranted.  

In making its decision, the Board has applied 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) but finds that the currently assigned evaluation 
adequately compensates for the pain associated with the 
veteran's left knee disability.  While the recent VA examiner 
noted a 15 percent increase in disability due to DeLuca 
factors, the Board notes that when not in such a period of 
flare-up the veteran's knees are essentially asymptomatic.  
Thus, the overall rating, 10 percent for each knee - combined 
to 20 percent pursuant to 38 C.F.R. §§  4.25, adequately 
represents the overall disability produced during these 
periods of flare-up. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  

There has been no showing in the present case that the 
veteran's left knee disability caused marked interference 
with his employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  Rather, the record suggests 
that the veteran's employment has been impaired by his long-
standing polysubstance abuse.  Accordingly, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is denied.

A disability rating in excess of 10 percent for synovitis of 
the right knee is denied.

A disability rating in excess of 10 percent for left knee 
contusion with synovitis and instability is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



